ORDER
On June 4, 2001, the Supreme Court issued an order granting Ford Olinger’s petition for a writ of certiorari. The court vacated our judgment (entered on March 7, 2000) and remanded the case to us for further proceedings in light of the Court’s decision in PGA Tour, Inc. v. Martin, 531 U.S. 1049, 121 S.Ct. 1879, 149 L.Ed.2d 904 (2001). Following the remand, we asked the parties, pursuant to Circuit Rule 54, to *410file statements regarding what action should be taken in response to the Supreme Court’s order. A joint Circuit Rule 54 statement now has been filed.
The parties have proposed that the case be remanded to the United States District Court for the Northern District of Indiana for further proceedings consistent with the Supreme Court’s decision in Martin. That suggestion is appropriate.
Accordingly, IT IS ORDERED that this case be, and the same hereby is, REMANDED to the United States District Court for the Northern District of Indiana for further proceedings.